Citation Nr: 1547413	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1981 to September 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

In a December 2014 letter to the Board, received prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal of his claim for entitlement to service connection for degenerative disc disease of the lumbosacral spine and a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for entitlement service connection for degenerative disc disease of the lumbosacral spine and a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in an October 2015 letter to the Board the Veteran expressly stated that he wished to withdraw his claim for service connection for degenerative disc disease of the lumbosacral spine and a right knee disability.  As the Veteran has withdrawn his appeal on this matter, there remain no allegations of error of fact or law for appellate consideration.  

Because the Veteran has clearly expressed his desire to terminate his appeal, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The Veteran's appeal of his claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for a right knee disability is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


